Exhibit 10.2

 

EXECUTION VERSION

 

FXCM GROUP, LLC

2016 INCENTIVE BONUS PLAN

FOR FOUNDERS AND EXECUTIVES

 

1.Adoption and Purpose of the Plan. FXCM Group, LLC, a limited liability company
organized and existing under the laws of the State of Delaware (the “Company”),
hereby adopts, effective as of the Effective Date, this FXCM Group, LLC
Incentive Bonus Plan for Founders and Executives (the “Plan”) to provide certain
key employees of the Company and its Affiliates with additional incentives
through the payment of cash bonuses based on the cash flow distributions from
the Company and the issuance of equity interests in specified circumstances.
Capitalized terms used herein that are not otherwise defined herein shall have
the meanings assigned to them under the Amended and Restated Limited Liability
Company Agreement of FXCM Group, LLC, dated as of September 1, 2016 (the “LLC
Agreement”).

 

2.Definitions. The following terms shall have the following meanings for
purposes of this Plan:

 

(a)“Administrator” shall have the meaning set forth in Section 4 of this Plan.

 

(b)“Affiliate” shall have the meaning set forth in the first sentence of Section
1.1(6) of the LLC Agreement.

 

(c)“Bonus” shall have the meaning set forth in Section 5 of this Plan.

 

(d)“Bonus Pool Percentage” shall have the meaning set forth in Section 4 of this
Plan.

 

(e)“Bonus Unit” shall have the meaning set forth in Section 8(b) of this Plan.

 

(f)“Cause” shall mean (i) a Participant’s engagement in misconduct which is
materially injurious to the Company or any of its Affiliates, (ii) a
Participant’s failure on more than one occasion, after receiving due notice of
such failure, to substantially perform Participant’s duties to the Company or
any of its Affiliates, (iii) a Participant’s repeated dishonesty in the
performance of such Participant’s duties to the Company or any of its
Affiliates, (iv) a Participant’s commission of an act or acts constituting any
(A) fraud against, or misappropriation or embezzlement from the Company or any
of its Affiliates, (B) crime involving moral turpitude, or (C) offense that
could result in a jail sentence of at least 30 days, (v) a Participant’s
engagement in conduct or activities that materially violate any applicable
governmental or quasi-governmental regulation involving securities or otherwise
relating to the business of the Company or any of its Affiliates, (vi) the
violation by a Participant of a material written company policy, including the
Company’s substance abuse, sexual harassment or discrimination, or insider
trading policy, or (vii) the material breach by a Participant of any of the
provisions of any agreement between a Participant, on the one hand, and the
Company or any of its Affiliates, on the other hand. The determination of the
existence of Cause shall be made by the Board in good faith, which determination
shall be conclusive for purposes of this Plan.

 

   

 

 

(g)“Change of Control” shall have the meaning as set forth in paragraph (i) of
the definition of “Change of Control” in the LLC Agreement, provided the
reference therein to “40%” shall be changed to “50%” and all references to the
“Parent” shall be changed to the “Company”. In addition, a Change of Control
shall occur if (and at the time that) Leucadia’s percentage of ownership of the
value of the equity interests of the Company becomes less than 16.67%.

 

(h)“Effective Date” shall mean September 1, 2016.

 

(i)“Fair Value” shall have the meaning set forth in Section 9 of this Plan.

 

(j)“First Priority Bonus Payment” shall have the meaning set forth in Section
7(a) of this Plan.

 

(k)“First Vesting Date” shall have the meaning set forth in Section 6 of this
Plan.

 

(l)“Independent Accountant” shall have the meaning set forth in Section 9 of
this Plan.

 

(m)“Leucadia” shall mean LUK-FX Holdings, LLC and its Affiliates (other than the
Company and its subsidiaries).

 

(n)“Participant” shall have the meaning set forth in Section 4 of this Plan.

 

(o)“Payment Date” shall have the meaning set forth in Section 7 of this Plan.

 

(p)“Qualifying Termination” shall have the meaning set forth in Section 8(b) of
this Plan.

 

(q)“Second Priority Bonus Payment” shall have the meaning set forth in Section
7(b) of this Plan.

 

(r)“Section 409A” shall have the meaning set forth in Section 12 of this Plan.

 

(s)“Section 7 Percentage” shall have the meaning set forth in Section 7 of this
Plan.

 

(t)“Termination Payment” shall have the meaning set forth in Section 8(b) of
this Plan.

 

(u)“Third Priority Bonus Payment” shall have the meaning set forth in Section
7(c) of this Plan.

 

(v)“Vested Percentage” shall have the meaning set forth in Section 6 of this
Plan.

 

 2 

 

 

3.Administration. The Plan shall be administered by the Board or such committee
of the Board as the Board designates or such executive officer of the Company
that the Board authorizes (the “Administrator”). Subject to the express
provisions of this Plan, the Administrator shall have full authority, in its
sole discretion, to (a) interpret and make changes to this Plan and (b) make all
other determinations deemed necessary or advisable for the administration of
this Plan. Decisions of the Administrator shall be final and binding on all
persons, and shall be afforded the maximum deference permitted by law.

 

4.Eligibility. The individuals whose names are set forth on Schedule A hereto
(each a “Participant”, and, collectively, the “Participants”) shall be eligible
to receive a Bonus under this Plan. Schedule A shall set forth the percentage of
payments that is allocated to each Participant (the “Bonus Pool Percentage”).
The Bonus Pool Percentages and the identity of Participants cannot be changed
without the consent of Leucadia, which shall not be unreasonably withheld,
delayed or conditioned.

 

5.Bonus Opportunity. Subject to Section 8 of this Plan, each Participant shall
be eligible to receive a cash payment (“Bonus”) in the amount(s) and at the
times set forth in Section 7 of this Plan, if the Participant remains in the
continuous employment of the Company or an Affiliate thereof on an applicable
Payment Date.

 

6.Vesting. Each Participant’s interest for purposes of Section 8 of this Plan
shall vest 25% on the second anniversary of the Effective Date (the “First
Vesting Date”) and an additional 25% shall vest on each of the next three
anniversaries of the First Vesting Date (such vested portion on any date being
referred to as a Participant’s “Vested Percentage”).

 

7.Payment of Bonus. At the same time as any funds are distributed under Section
6.4(a), (b) or (c) of the LLC Agreement, each Participant will be entitled to
receive a Bonus in the amount of:

 

(a)Until the aggregate amount of Bonuses and all Distributions equal the First
Maximum Payment Amount (as defined in the LLC Agreement), an amount equal to the
product of (i) 10% of the total amount distributable pursuant to Sections
6.4(a)(i), 6.4(b)(i) and 6.4(c)(i) of the LLC Agreement (which total amount
shall be determined assuming no Bonuses are payable), multiplied by (ii) the
Participant’s Bonus Pool Percentage (the “First Priority Bonus Payment”).

 

(b)After the First Maximum Payment Amount has been paid to the Participants and
until the aggregate amount of Bonuses and all Distributions equal the Second
Maximum Payment Amount (as defined in the LLC Agreement), an amount equal to the
product of (i) 12% of the total amount distributable pursuant to Sections
6.4(a)(ii), 6.4(b)(ii) and 6.4(c)(ii) of the LLC Agreement (which total amount
shall be determined assuming no Bonuses are payable), multiplied by (ii) the
Participant’s Bonus Pool Percentage (the “Second Priority Bonus Payment”).

 

(c)After the First Maximum Payment Amount and Second Maximum Payment Amount have
been paid to the Participants, an amount equal to the product of (i) 14% of the
total amount distributable pursuant to Sections 6.4(a)(iii), 6.4(b)(iii) and
6.4(c)(iii) of the LLC Agreement (which total amount shall be determined
assuming no Bonuses are payable), multiplied by (ii) the Participant’s Bonus
Pool Percentage (each, a “Third Priority Bonus Payment”).

 

 3 

 

 

(d)It is understood that the terms of Sections 7(a), 7(b) and 7(c) of this Plan
and the terms of Sections 6.4(a), (b) and (c) of the LLC Agreement shall be
applied in an iterative manner.

 

The First Priority Bonus Payments, the Second Priority Bonus Payments and the
Third Priority Bonus Payments, if earned, shall be separately paid in a lump sum
to each Participant as soon as administratively practicable after all conditions
for entitlement to such Bonus are determined to have been satisfied by the
Administrator, but in all cases no later than 30 days following the payment of
any related Distribution to a Member of the Company pursuant to the LLC
Agreement (each, a “Payment Date”).

 

At any time, the percentage (i.e., 10%, 12% or 14%) that would apply to the
first dollar paid under this Section 7 in respect of the next Distribution is
referred to as the “Section 7 Percentage.”

 

Schedule B hereto provides an example that illustrates the operation of the
preceding provisions of this Section 7.

 

8.Termination of Employment.

 

(a)In the event that a Participant’s employment with the Company or an Affiliate
thereof is terminated for any reason, the Participant shall forfeit any right to
any Bonus that is paid on a date after the date on which the Participant’s
employment is terminated.

 

(b)In the event that a Participant’s employment with the Company or an Affiliate
thereof is terminated other than as a result of a termination of employment by
the Company or an Affiliate thereof for Cause or due to a material breach of any
restrictive covenants by the Participant (a “Qualifying Termination”), the
Participant shall receive a Class B Unit or a lump-sum cash amount, as
determined by the Administrator, in its sole discretion (the “Termination
Payment”). The value of the Termination Payment shall be equal to the product of
(i) such Participant’s Bonus Pool Percentage, multiplied by (ii) the Section 7
Percentage at the time of such Qualifying Termination, multiplied by (iii) the
positive difference, if any, between (I) the Fair Value of all assets of the
Company excluding the value of any cash on the balance sheet and increased by
$100,000,000, less any reductions, if any, in the Company’s regulatory capital
requirements since the Effective Date, and (II) the Fair Value of all
liabilities of the Company, and multiplied by (iv) the Participant’s Vested
Percentage at the time of his or her Qualifying Termination. If the
Administrator has elected to pay the Termination Payment in the form of a Class
B Unit, the Participant shall receive a Class B Unit entitling the Participant
to participate in Distributions giving effect to such Participant’s Section 7
Percentage and Vested Percentage as of such date, multiplied by the
Participant’s Bonus Pool Percentage (the “Bonus Unit”).

 

 4 

 

 

(c)Subject to Section 9 of this Plan, any Termination Payment that is payable to
the Participant pursuant to Section 8(b) of this Plan shall be issued in the
name of (in the case of the Bonus Unit), or paid to (in the case of cash), the
Participant within 90 days following the date of the Qualifying Termination,
provided that, in the case of the Bonus Unit, it shall be a condition to the
issuance of the Bonus Unit to a Participant that the Participant signs a joinder
to the LLC Agreement and any other documentation required by the Company no
later than 90 days following the date of the Qualifying Termination. If the
90-day period following the Qualifying Termination straddles two calendar years,
the Termination Payment shall be issued in the calendar year following the
calendar year in which the Qualifying Termination occurs. The Bonus Unit, once
issued, shall be subject to the terms and conditions set forth in the LLC
Agreement, including any restrictions on transfer therein.

 

(d)In the event of a Change of Control, all Participants at the time of the
Change of Control shall receive a Termination Payment immediately prior to such
Change of Control (contingent on the completion of such Change of Control) as if
all of such Participants had experienced a Qualifying Termination immediately
prior to such Change of Control and had a Vested Percentage of 100%.
Notwithstanding the foregoing, a Change of Control shall not occur for purposes
of this Plan unless such Change of Control constitutes a “change in control
event” under Section 409A of the Internal Revenue Code of 1986, as amended, and
the Treasury Regulations thereunder.

 

9.Valuation. For purposes of this Plan, “Fair Value” will be agreed upon between
the Participant and the Company, based on the Fair Value amount proposed by the
Board. Failing such agreement within ten (10) business days after the date of
the Board’s proposed Fair Value amount, Fair Value will be determined within a
reasonable period of time by an independent firm of certified public accountants
to be designated by the Board (“Independent Accountant”). Once the Fair Value
has been agreed upon or determined in accordance with this Section 9 it is final
and binding on the Participant and the Company. The costs of obtaining such
Independent Accountant’s determination shall be borne by the Company except in
those cases where the Participant has disputed the Fair Value proposed by the
Board and such Independent Accountant’s determination of Fair Value are no
higher than 110% of the Fair Value proposed by the Board, in which case the
Participant shall bear the costs of obtaining such Independent Accountant’s
determination.

 

10.No Right to Continued Employment/No Rights as a Member. This Plan shall not
confer upon any Participant any right to, or guaranty of, continued employment
or any other association with the Company or its Affiliates.

 

11.Termination. The Company may terminate or amend the Plan at any time,
provided that it may not alter the fundamental economic arrangement with respect
to any Participant without the Participant’s written consent.

 

 5 

 

 

12.Section 409A of the Code. It is the Company’s intent that payments and
benefits under this Plan comply with Section 409A of the Internal Revenue Code
of 1986, as amended (“Section 409A”), to the extent subject thereto, and
accordingly, to the maximum extent permitted, this Plan shall be interpreted and
administered to be in compliance therewith. Notwithstanding anything contained
herein to the contrary, to the extent required in order to avoid accelerated
taxation and/or tax penalties under Section 409A, a Participant shall not be
considered to have terminated employment with the Company or an Affiliate
thereof for purposes of this Plan unless the Participant would be considered to
have incurred a “separation from service” (as defined under Section 409A) from
the Company. Each amount to be paid or benefit to be provided under this Plan
shall be construed as a separate identified payment for purposes of Section
409A, and any payments described in this Plan that are due within the
“short-term deferral period” as defined in Section 409A shall not be treated as
deferred compensation unless applicable law requires otherwise. Without limiting
the foregoing and notwithstanding anything contained herein to the contrary, to
the extent required in order to avoid accelerated taxation and/or tax penalties
under Section 409A, amounts that would otherwise be payable and benefits that
would otherwise be provided pursuant to this Plan during the six-month period
immediately following a Participant’s separation from service shall instead be
paid on the first business day after the date that is six months following the
Participant’s separation from service (or death, if earlier). This Plan may be
amended in any respect deemed by the Company to be necessary in order to
preserve compliance with Section 409A. Notwithstanding the foregoing, the
Company makes no representations that the payments and benefits provided under
this Plan comply with Section 409A, and in no event shall the Company be liable
for all or any portion of any taxes, penalties, interest, or other expenses that
may be incurred by any Participant on account of non-compliance with Section
409A.

 

13.Top Hat Plan. This Plan is intended to be exempt from the Employee Retirement
Income Security Act of 1974, as amended, as a “top hat” plan for a select group
of the Company’s management and/or highly compensated employees.

 

14.Limitations. This Plan represents only an unfunded, unsecured promise to pay
by the Company, and each of the Participants is an unsecured creditor of the
Company. No property of the Company is or will be, by reason of this Plan, held
in trust for any employee or former employee, nor will any person or entity have
any interest in, or any lien or prior claim upon, any property of the Company or
any Affiliate thereof by reason of the Plan or the Company’s obligations to make
payments hereunder.

 

15.Relation to Other Payments or Benefits. Any amounts payable pursuant to this
Plan will not be considered compensation for purposes of any other compensation
or benefit plan, program or arrangement maintained by the Company or any
Affiliate thereof and will not be taken into account for purposes of determining
any severance pay, termination pay, bonuses or any other form of compensation or
benefit.

 

16.Restrictions on Transfer and Assignment. A Participant’s rights and interests
under this Plan may not be assigned or transferred in whole or in part either
directly or through the operation of law or otherwise, including, but not
limited to, execution, levy, garnishment, attachment, pledge, bankruptcy or in
any other manner (other than by will or the laws of descent or distribution),
and no such rights or interests of any Participant in this Plan will be subject
to any obligation or liability of such Participant.

 

 6 

 

 

17.Adjustment. The Board shall make adjustments to the Plan in the event of, or
in anticipation of any unusual or extraordinary corporate item, transaction or
event or development affecting the Company or any Affiliate thereof, provided
that (i) adjustments under this Section 17 shall be intended to be those that
the Board may determine are equitably required to prevent dilution or
enlargement of a Participant’s rights that would otherwise result from any of
the events or circumstances described in this Section 17, and (ii) no such
adjustment that results in a material adverse effect on the fundamental economic
arrangement in respect of a Participant hereunder that is not proportional to
the related corresponding fundamental economic arrangement in respect of other
stakeholders of the Company and its Affiliates may be made without the consent
of the majority of the Participant then participating in the Plan, not to be
unreasonably withheld.

 

18.Governing Law. This Plan shall be governed by and construed in accordance
with the laws of the State of Delaware without regard to the principles of
conflicts of laws thereof.

 

19.Withholding. The Company shall be entitled to withhold from any payments made
under this Plan, and in respect of any issuance of a Class B Unit to a
Participant under Section 8 of this Plan, any amount of withholding it
determines is appropriate or necessary pursuant to applicable law and the
Company’s payroll practices, and may condition any such payment or issuance on
the Participant’s making arrangements satisfactory to the Company in order for
the Company to so withhold, which arrangement may include the Participant
directing the Company to withhold a portion of a Class B Unit equal to the
amount necessary to satisfy any such withholding requirement. Notwithstanding
any other provision of this Plan, neither the Company nor an Affiliate thereof
will be obligated to guarantee any particular tax result for any Participant
with respect to any payment or issuance of Class B Units provided to such
Participant hereunder, and such Participant will be responsible for any taxes
imposed on such Participant with respect to any such payment.

 

20.Headings. The headings in this Plan have been inserted for convenience of
reference only and in the event of any conflict, the text of this Plan, rather
than such headings, shall control.

 7 

 

 

Schedule A

 

Name Bonus Pool Percentage Dror Niv 33% Eduard Yusupov 25% David Sakhai 22%
William Ahdout 17% Ken Grossman 3%

 

 8 

 

 

Schedule B

 

Example of Operation of Section 7

 

Initial Assumptions: There are 5 Participants in the Plan. Participant A’s Bonus
Pool Percentage is 20% and the other 4 Participants’ Bonus Pool Percentages
equal 80% in the aggregate. An initial Disposition occurs in 2019 and a second
Disposition occurs in 2020.

 

2019 Disposition. In 2019, after all amounts due under the Credit Agreement have
been repaid, a Disposition occurs that generates $300 million of proceeds that
would be distributable to members under Section 6.4(a)(i) of the LLC Agreement,
without regard to amounts due under the Plan. Ten percent of this $300 million
(i.e., $30 million) would be paid to Participants as follows: 20% of the $30
million (i.e., $6 million) would be paid to Participant A and the remaining 80%
(i.e., $24 million) would be paid to the other Participants in accordance with
their individual Bonus Pool Percentages. The remaining $270 million would be
distributed to members under the LLC Agreement.

 

2020 Disposition. In 2020, another Disposition occurs that generates $600
million in proceeds that would be distributable to members under Sections
6.4(a)(i) and (ii) of the LLC Agreement, without regard to amounts due under the
Plan. Distributions under the Plan in respect of this $600 million amount would
be calculated in three stages as follows:

 

·Ten percent of the first $50 million (i.e., $5 million) would be paid to
Participants as follows: 20% of the $5 million (i.e., $1 million) would be paid
to Participant A, and the remaining 80% (i.e., $4 million) would be paid to the
other Participants in accordance with their individual Bonus Pool Percentages.
The remaining $45 million would be available for distribution to members under
the LLC Agreement. At this point, an aggregate amount of $35 million would have
been distributed under the Plan and $315 million would have been distributed
under the LLC Agreement, filling up the $350 million tranche described in
Section 7(a) of the Plan.

·$550 million would remain from the proceeds of the 2020 Disposition.

·Twelve percent of the next $500 million of the proceeds of the 2020 Disposition
(i.e., $60 million) would be paid to Participants as follows: 20% of the $60
million ($12 million) would be paid to Participant A, and the remaining 80%
(i.e., $48 million) would be paid to the other Participants in accordance with
their individual Bonus Pool Percentages. The remaining $440 million would be
available for distribution to members under the LLC Agreement. At this point, an
aggregate amount of $95 million would have been distributed under the Plan and
$755 million would have been distributed under the LLC Agreement, filling up
both the $350 million tranche described in Section 7(a) of the Plan and the $500
million tranche described in Section 7(b) of the Plan.

·$50 million would remain from the proceeds of the 2020 Disposition.

·Fourteen percent of the remaining $50 million of the proceeds of the 2020
Disposition (i.e., $7 million) would be paid to Participants as follows: 20% of
the $7 million ($1.4 million) would be paid to Participant A, and the remaining
80% (i.e., $5.6 million) would be paid to the other Participants in accordance
with their individual Bonus Pool Percentages. The remaining $43 million would be
available for distribution to members under the LLC Agreement.

 

 9 

 

 

